Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Mack et al. (US20030075536). Mack et al. fails to teach/disclose all of the limitations of independent claims 1, 11 and 18, including the limitations relating to the track configurations whereby the substrate support assembly is slidably mounted on the first track and the door is mounted on the second track. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711